Citation Nr: 1104911	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-27 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant, also referred to as the Veteran, had active 
service from July 1978 to July 1982.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Acting Veteran's Law 
Judge at a Travel Board hearing in October 2010.  A transcript of 
this proceeding has been associated with the claims file.  

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO most denied service connection for bilateral hearing 
loss in April 2002, February 2004, and August 2006 rating 
decisions and denied service connection for tinnitus in February 
2004 and August 2006 rating decisions.  The Veteran was notified 
of each of these decisions but did not perfect an appeal with 
regard to any of these decisions.  

2.  Evidence received since the August 2006 rating decision 
regarding the Veteran's claim for service connection for 
bilateral hearing loss disability and tinnitus is not cumulative 
of evidence previously of record and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decisions of April 2002, February 2004, and August 
2006 are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received since the August 
2006 rating decision to reopen claims for service connection for 
bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted an original claim for service connection 
for bilateral hearing loss in January 2002.  The RO denied this 
initial claim in an April 2002 rating decision, finding that 
there was no evidence of a hearing loss disability for VA 
purposes.  Although the RO provided notice of the denial, the 
Veteran did not initiate an appeal.  

The Veteran requested to reopen his claim for service connection 
for bilateral hearing loss in August 2003.  At that time the 
Veteran also filed an initial claim for service connection for 
tinnitus.  By rating decision dated in February 2004 the RO found 
that the Veteran had failed to submit new and material evidence 
to reopen his previously denied claim for bilateral hearing loss 
and denied service connection for tinnitus finding that there was 
no nexus to service.  The Veteran was informed of the decision 
and did not appeal.  

The Veteran requested to reopen both the hearing loss and 
tinnitus claims in March 2006.  By rating decision of August 
2006, the RO denied reopening the hearing loss finding that while 
there was evidence of current hearing loss and tinnitus, there 
was no nexus to service.  The Veteran was informed of the 
decision and he did not appeal.  The RO's decisions of April 
2002, February 2004, and August 2006 are final. 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In January 2007, the Veteran requested that his claim for service 
connection and bilateral hearing loss be reopened.  In decisions 
of February 2008 and March 2008, the RO denied the request.  The 
Veteran submitted a Notice of Disagreement (NOD) in October 2008 
and timely perfected an appeal.

Legal Criteria

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is "new and material," 
the credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's March 2008 rating 
decision found that the Veteran had failed to submit new and 
material evidence to reopen the claim, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 
5108, 7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the claim.

Analysis

Upon review of the record, the Board finds that evidence received 
since the August 2006 rating decision is new and material.  The 
evidence associated with the claims file at the time of the 
August 2006 rating decision showed bilateral hearing loss and 
tinnitus but was negative for a nexus between these conditions 
and the Veteran's military service.  Since the August 2006 rating 
decision the Veteran has submitted a September 2009 treatment 
record from Dr. C.D.R., the Veteran's private physician, wherein 
Dr. C.D.R. noted that the Veteran had tinnitus and bilateral 
hearing loss.  Dr. C.D.R. also stated that the Veteran had 
"nerve hearing losses, as likely as not caused by his exposure 
to loud noise in his service with the field artillery."  This 
September 2009 treatment record was not of record at the time of 
the August 2006 rating decision and raises a reasonable 
possibility of substantiating the claim.  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened and the 
appeal is granted to this extent only.

As new and material evidence has been received, the claim for 
service connection for tinnitus is reopened and the appeal is 
granted to this extent only.


REMAND

As above, the Board has reopened the claim for service connection 
for bilateral hearing loss and tinnitus.  After a careful review 
of the evidence of record, the Board finds that additional 
development is needed prior to deciding the Veteran's claim.

The Veteran was afforded a VA examination in January 2008.  At 
the time, the examiner diagnosed tinnitus and sensorineural 
bilateral hearing loss.  She opined that the Veteran's hearing 
loss was not caused by or the result of military noise exposure.  
She reasoned that the Veteran's hearing was normal two years post 
separation and noise does not cause a delayed onset hearing loss.  
She further opined that tinnitus is less than likely as not 
military noise related.  She noted the Veteran only has a vague 
description of periodic ringing.  She further noted that the 
Veteran had significant civilian noise exposure and a positive 
family history of hearing loss.  

If a VA examination is inadequate, the Board must remand the 
case.  A medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  Regarding hearing loss, the examiner noted as part 
of the reasoning that the Veteran had significant civilian noise 
exposure.  However, she only noted that he was employed in 
manufacturing for 20 years after service.  The Veteran's duties 
in manufacturing were not noted.  It is unclear the basis of the 
examiner's assertions of significant civilian noise exposure.  
Therefore, the Board finds that, at least in part, the opinion is 
based on an inaccurate factual premise and consequently, the 
Board finds the opinion to be inadequate.  As such, the Board 
finds that another examination is necessary.  

Regarding the claim for service connection for tinnitus, the 
Board notes that the only rationale provided by the January 2008 
examiner for the negative nexus opinion regarding tinnitus was 
that the Veteran only has a vague description of periodic 
ringing.  In essence, this is not a rationale for the opinion, 
but rather a description of the Veteran's reported symptoms.  As 
no rationale was provided, in this respect, the examination is 
inadequate as well.  

Moreover, the Board notes that in a January 2007 statement and at 
the October 2010 hearing, the Veteran stated that he had been 
treated by Dr. Mega and he had provided a positive nexus opinion 
in January 2008.  He also testified at the hearing that Dr. 
Keenan had also provided a positive nexus opinion.  He further 
stated they were both VA employees out of Greenville and 
Spartanburg.  A review of the file shows that that treatment 
records from Dr. Mega of August 2007 have been associated with 
the claim file, however, no opinion of January 2008 is of record 
.  Moreover, there is no opinion from Dr. Keenan.  These opinions 
must be obtained and associated with the claims file.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide the dates and places 
of treatment by Dr. Mega and Dr. Keenan.  
After the Veteran has responded, the RO 
should request all treatment records and 
associate them with the claims file.  The RO 
should specifically request any opinions 
regarding the etiology of the bilateral 
hearing loss and tinnitus.  It is noted the 
Veteran has testified that Dr. Mega provided 
a positive nexus opinion dated in January 
2008 and Dr. Keenan provided a positive nexus 
opinion dated in 2009.  If the records are 
unavailable, it should so be noted and a 
reason for their unavailability should be 
provided.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature, 
extent and etiology of the claimed bilateral 
hearing loss and tinnitus.  All diagnostic 
tests and studies indicated by the examiner 
should be performed.  The examiner is 
notified that in a September 2009 treatment 
record from Dr. C.D.R., the Veteran's private 
physician, Dr. C.D.R. opined that the Veteran 
had "nerve hearing losses, as likely as not 
caused by his exposure to loud noise in his 
service with the field artillery."

Based on the examination and review of the 
record, the examiner must answer the 
following questions:

(a) what was the nature of the Veteran's 
post-service 20 year occupational history 
in "manufacturing" and did the Veteran 
have significant occupational noise 
exposure post service?  

(b)  is it at least as likely as not that 
the Veteran's bilateral hearing loss and/or 
tinnitus is related to his military 
service, to include the Veteran's claimed 
in-service noise exposure?

The claims file must be made available to the 
examiner and a complete rationale for any 
opinion rendered must be provided by the 
examiner.  

3.  After the above developments have been 
completed, readjudicate the issues on appeal.  
If all the desired benefits are not granted, 
a supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
APRIL MADOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


